Citation Nr: 1701301	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  08-19 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to June 1985, with additional prior service of one year and seven days.  He has a Combat Infantryman's Badge among his awards or decorations.  He had service in Vietnam from June 1969 to August 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2013, the Board remanded this claim for additional development of the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran is unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU caused by service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Pursuant to the Board's January 2013 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a May 2015 letter that explained the information or evidence (medical or lay) necessary to substantiate the TDIU element of his claim and an additional VA Form 21-8940, Application for Increased Compensation Based on Unemployability. The AOJ then issued a supplemental statement of the case in April 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's January 2013 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). This regulation provides that consideration of such a rating is warranted if a Veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more. Id.

Here, the Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, as well as for interdigital maceration of both feet, rated as 10 percent disabling. His combined disability rating is 60 percent. He is thus not eligible for entitlement to a TDIU on a schedular basis, because there is no single disability rated 60 percent, and the ratings do not combine to 70 percent.

Entitlement to a TDIU is warranted under 38 C.F.R. § 4.16(b) regardless of the Veteran's disability ratings where the service-connected disabilities alone render him unemployable. The Board cannot grant a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Under Secretary for Benefits or the Director of Compensation is warranted. Bowling v. Principi, 15 Vet. App. 1, 10 (2001). For the following reasons, the Board finds that a remand to refer is not warranted.

The Board acknowledges that the Veteran has received VA treatment for his PTSD and skin disability, including therapy and medication.

The Veteran has submitted several statements from his private physician which indicate that the Veteran is no longer able to work. In October 2009, the physician stated that the Veteran's arthritis, chronic foot pain, chronic back pain, and PTSD have gotten progressively worse over time. He explained that the Veteran would be unable to return to work and expected to retire at the end of October 2009. A November 2009 follow-up report stated that the Veteran had been working for the postal service, but his "arthritis and pain has gotten worse over the last several years to the point that he decided to go ahead and retire because of his condition. He [presently claims] he feels much better since he has been off work. He is now 100% totally disabled to work." 

According to the Veteran's March 2011 VA Form 21-8940, he stopped working for the postal service in October 2009 because of his PTSD and bilateral foot condition. He listed his occupation as a truck driver and reported that his highest earnings were $75,000 in 2008. 

With regard to Veteran's PTSD, a June 2011 treatment report stated the Veteran decided to retire due to stress, neuropathy in his feet (which hurt when using the clutch), and the fact that he was also having back and hip problems. His provider commented that the Veteran did not report severe PTSD symptoms that would cause total occupational impairment. Instead, the Veteran would be able to adequately function in positions which he was his own boss, worked alone, or was not subject to individual oversight. 

At a June 2011 VA examination, the Veteran's bilateral foot pain was characterized as being of neuropathic origin, with evidence of fungus and cracking skin between his toes. These symptoms resulted in the Veteran's inability to perform physically demanding work, but would not impact his ability to do sedentary work. The examiner also commented on the Veteran's nonservice-connected low back pain and cervical radiculopathy, finding that these conditions did not impact his ability to be gainfully employed and perform sedentary work.

A subsequent October 2011 VA skin examination for the Veteran's feet indicated that the Veteran had problems staying on his feet and walking secondary to pain between his toes. However, this examiner also noted that the Veteran's condition would not prevent employment of a sedentary nature.

The Veteran submitted another VA Form 21-8940 in October 2011. He again stated that he retired in October 2009 due to his PTSD and bilateral foot condition. His highest claimed earnings were $96,000 in 2008. He also reported a high school education, along with one year of college. 

The Veteran underwent another VA PTSD examination in July 2012. The Veteran stated that worked as a postal service truck driver for 23 years and retired in 2009. He reported that problems with his feet, legs, and back caused him to retire. He also reported there was "a lot of stress" at his job and some conflict with coworkers. The examiner found that the Veteran's PTSD symptoms would not cause total occupational impairment or prevent him from obtaining or maintaining other types of employment. The examiner noted that the Veteran may be unemployable due to other reasons including his current medical problems. However, the examiner remarked that the Veteran "is not rendered unable to secure and maintain substantially gainful employment solely due to the effects of his PTSD with depressed mood."

The Veteran also underwent a VA skin diseases examination in August 2012. The Veteran reported constant and severe bilateral foot pain that required use of a cane. The examiner stated that the Veteran's condition and pain interfered with prolonged standing or walking, thereby impacting physical labor. 

In June 2015, the Veteran submitted a third VA Form 21-8940. He claimed that his foot pain and back pain necessitated the use of a cane and required him to retire from the postal service. He stated that he went on sick leave in September 2009 and retired later in October 2009. His highest claimed earnings were $50,000 in 2008 or 2009. He also reported a high school education, but no secondary education. 

The above evidence reflects that the Veteran's service-connected disabilities alone have not rendered the Veteran unable to obtain and maintain substantially gainful employment. Although the Veteran claims to have retired from the postal service due to his PTSD and foot pain, VA examination reports have repeatedly indicated he is able to perform sedentary work. Additionally, the June 2011 treatment report found that the Veteran would be able to adequately function in positions which he was his own boss, worked alone, or was not subject to individual oversight. 

The Board observes that the Veteran's private physician suggested that the Veteran is 100% disabled and unable to work. However, the physician listed arthritis and back pain as some of the conditions that caused the Veteran to retire. Importantly, the Board notes that the Veteran is only service-connected for PTSD and interdigital maceration of both feet, not the additional conditions mentioned by his private physician. Furthermore, the June 2011 VA examiner remarked that the Veteran's nonservice-connected low back pain and cervical radiculopathy conditions did not impact his ability to be gainfully employed and perform sedentary work. To the extent that the Veteran indicated that his disabilities would preclude him from employment, the Board finds the opinions of the VA examiners to be of greater probative weight than the Veteran's lay assertions and private physician's statement. Thus, the evidence of record demonstrates the Veteran is able to perform sedentary work and is not entitled to a TDIU, and reflects that non-service connected disorders contributed to his retirement.

After considering the totality of the record, the Board finds that the preponderance of the evidence reflects that the Veteran's service-connected disabilities alone have not precluded him from obtaining and maintaining substantially gainful employment. The benefit of the doubt doctrine is thus not for application and the claim must therefore be denied. 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


